ACCEPTED
                                                                                          03-16-00540-cv
                                                                                               13848084
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  11/17/2016 11:36:42 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               No. 03-16-00540-CV

                   IN THE COURT OF APPEALS FOR THE          FILED IN
                                                     3rd COURT OF APPEALS
                   THIRD JUDICIAL DISTRICT OF TEXAS      AUSTIN, TEXAS
__________________________________________________________________
                                                    11/17/2016 11:36:42 AM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
    THE HONORABLE JOHN FISHER, JEFF DANIELL, SHEILA CUNNINGHAM, AND
                       THE C. L. DOCKREY TRUST,
                              APPELLANTS,
                                   V.

    THE PUBLIC UTILITY COMMISSION OF TEXAS; THE CHISHOLM TRAIL SPECIAL
          UTILITY DISTRICT; AND THE CITY OF GEORGETOWN, TEXAS,
                                                   APPELLEES.


               On Appeal from the 201st Judicial District Court of
                             Travis County, Texas


           UNOPPOSED MOTION TO EXTEND TIME FOR
                          FILING BRIEF
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE
THIRD DISTRICT OF TEXAS:

      Appellee the Public Utility Commission of Texas (PUC) in the above-styled

and numbered cause, and pursuant to Tex. R. App. P. 10.5(b), moves that the Court

extend the time for the PUC to file its Appellee’s Brief and respectfully shows as

follows:

                                         I.

      The PUC’s Appellee’s Brief is currently due on November 21, 2016. The
PUC seeks a 23-day extension, which would make the brief due on December 14,

2016.

                                          II.

        Counsel for the PUC seeks this extension because of heavy workload and

other deadlines in their cases, including a hearing on the merits held in district

court on November 8, response briefs due in the Texas Supreme Court on

November 14 and 22, and a hearing on pleas to the jurisdiction and discovery in

district court on November 29. This extension is not sought for delay but so that

justice may be done. This is the PUC’s first request for extension of time to file its

Appellee’s Brief.

                                        Prayer

        For the foregoing reasons, the PUC asks the Court to grant this Unopposed

Motion to Extend Time for Filing Brief and extend the deadline for the PUC to file

its Appellee’s Brief to December 14, 2016.


                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General



                                           2
BRANTLEY STARR
Deputy First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

PRISCILLA M. HUBENAK
Division Chief
Environmental Protection Division

/s/ Daniel C. Wiseman
Daniel C. Wiseman
Assistant Attorney General
Texas State Bar No. 24042178
daniel.wiseman@oag.texas.gov

Anthony Grigsby
Assistant Attorney General
Texas State Bar No. 08491500
anthony.grigsby@oag.texas.gov

Environmental Protection Division
Office of the Attorney General
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
(512) 463-2012
(512) 320-0911 (fax)

COUNSEL FOR PUBLIC UTILITY
COMMISSION OF TEXAS




    3
                            Certificate of Conference

       I hereby certify that I conferred with counsel for Appellants the Honorable
Jeff Fisher, Jeff Daniell, Sheila Cunningham, and the C.L. Dockrey Trust, and
counsel for Appellees Chisholm Trail Special Utility District and the City of
Georgetown, Texas via e-mail, and they do not oppose this motion.

                                      /s/ Daniel C. Wiseman
                                      Daniel C. Wiseman




                                         4
                          Certificate of Service

       I hereby certify that on November 17, 2016, a true and correct copy of the
foregoing document was served on the following counsel electronically, through an
electronic filing service and by email:

 Phillip Ledbetter                    Arturo D. Rodriguez
 James P. Allison                     RUSSELL & RODRIGUEZ, LLP
 J. Eric Magee                        1633 Williams Drive, Bldg. 2, Ste. 200
 ALLISON, BASS & MAGEE, LLP           Georgetown, Texas 78628-3659
 A.O. Watson House                    (512) 930-1317
 402 W. 12th Street                   (866) 929-1641 (fax)
 Austin, Texas 78701                  arodriguez@txadminlaw.com
 (512) 482-0701                       Attorney for Appellee the City of
 (512) 480-0902 (fax)                 Georgetown
 p.ledbetter@allison-bass.com
 j.allison@allison-bass.com           Leonard H. Dougal
 e.magee@allison-bass.com             JACKSON WALKER, LLP
 Attorneys for Appellants the         100 Congress Avenue, Ste. 1100
 Honorable Jeff Fisher, Jeff          Austin, Texas 78701
 Daniell, Sheila Cunningham, and      (512) 236-2000
 the C.L. Dockrey Trust               (512) 236-2002 (fax)
                                      ldougal@jw.com
 Jose E. De La Fuente                 Attorney for Appellees the Chisholm
 LLOYD, GOSSELINK,                    Trail Special Utility District
 ROCHELLE & TOWNSEND, P.C.
 816 Congress Avenue, Suite 1900
 Austin, Texas 78701
 (512) 322-5800
 (512) 472-0532 (fax)
 jdelafuente@lglawfirm.com
 Attorney for Appellees the City of
 Georgetown and the Chisholm
 Trail Special Utility District
                                      /s/ Daniel C. Wiseman
                                      Daniel C. Wiseman


                                        5